DETAILED ACTION
Applicant's preliminary amendment, filed 06 November 2019, is acknowledged.  Claims 1-20 have been cancelled.  Claims 21-41 have been added and are under consideration.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  	A product and a process specially adapted for the manufacture of said product; or
(2)  	A product and process of use of said product; or
(3)  	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  	A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

First Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
The species are as follows: 
A combination product in which the multispecific antibody that binds ICOS and PD-L1 is either a “FIT-Ig” (species 1-a, shown in Figure 2) or an “mAb2” (species 1-b, shown in Figure 3).
Applicant is required, in reply to this action, to elect a single species of multispecific antibody to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  claims 21-41.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Multispecific antibodies that binds ICOS and PD-L1 and are either of the “FIT-Ig” type or the “mAb2“ type are not regarded as being of similar nature because: (1) the alternatives do not 

Second Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
The species are as follows: 
Dependent upon and consonant with the First Species Election, a combination product in which the three polypeptide chains of the “FIT-Ig” is each defined by SEQ ID NO (species 2-a), or a combination product in which each polypeptide chain of the “mAb2” is defined by SEQ ID NO (species 2-b).
Applicant is required, in reply to this action, to elect a single species of multispecific antibody defined at least by sufficient amino acid sequence to define both the anti-ICOS and anti-PD-L1 binding structures to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claims are generic:  claims 21-41.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
As was well known in the art, different binding sites can have different activities depending upon their amino acid sequence composition.  In the context of a traditional Fab structure, at least all six complementarity determining regions in the context of a heavy and light chain variable domains generally is required to determine the type of activity that binding site will have, even between two binding sites that bind the same antigen (i.e., even for two binding sites that bind each bind PD-L1).  In the context of an mAb2 in which there is a binding site contained within the antibody Fc region that is also formed by the interaction of multiple disparate regions, depending upon the amino acids sequences within the Fc that form the binding site the binding site may have widely different activities (agonistic, antagonistic) even when binding the same antigen.  Accordingly, only alternatives sharing a common structure that results in the same type of binding activity might be considered to share a common structure or a significant structural element.
Third Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
The species are as follows: 
a combination product in which the second component is an anti-CTLA-4 antibody (species 3-a) or in which the second component is an anti-PD-1 antibody (species 3-b).
Applicant is required, in reply to this action, to elect a single species of multispecific antibody defined at least by sufficient amino acid sequence to define both the anti-ICOS and anti-PD-L1 binding structures to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claims are generic:  claims 21-34 and 37-41.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the second component, while sharing the general structure of both being an antibody, does not share either a common property or activity (one 

Summary:
To be fully responsive, Applicant must elect between a FIT-Ig structure and an mAb2 structure, then for the elected structure also identify a set of amino acid sequences that fully define the binding sites in the elected structure, and lastly also identify whether the second component in the combination product is an anti-CTLA-4 or anti-PD-1 antibody.  Applicant is invited to contact the undersign to discuss the species election before filing a response.  



Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643